Citation Nr: 1729199	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a bilateral hearing loss disability, evaluated as noncompensable prior to January 11, 2011, and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a noncompensable (0 percent) disability rating for a bilateral hearing loss disability.  

In a decision dated in May 2014, the Board denied an increased rating for the period prior to March 13, 2012, and remanded the appeal pertaining to the period beginning on that date.

The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In November 2014, the Veteran, through his attorney, and the Secretary of VA, submitted a Joint Motion for Remand (JMR).  In an Order dated in December 2014, the Court granted the JMR, vacated the May 2014 Board decision, and remanded the case to the Board for further review consistent with the JMR.  The rating period beginning March 13, 2012, was not before the Court, because of the pending Board remand.

A March 2012 rating decision awarded a 10 percent disability rating, effective March 13, 2012.  An October 2014 rating decision awarded an increase from 10 percent to 50 percent effective January 11, 2011.

In November 2012, the Veteran appeared at a hearing before the undersigned

In September 2015, the Board remanded the issues on appeal for additional development. 

In a May 2016 rating decision the RO proposed a decreased evaluation for the bilateral hearing loss.  The proposal to reduce the bilateral hearing loss rating was withdrawn in June 2016.


FINDINGS OF FACT

1.  Prior to January 11, 2011, the Veteran had Level I hearing loss in his right ear and Level II hearing loss in his left ear.

2.  From January 11, 2011, the Veteran's hearing loss disability has been no worse than Level VIII in the right ear and no worse than Level VIII in the left ear.

3.  The schedular criteria adequately compensate for average impairment in earning capacity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to January 11, 2011 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for an increased rating in excess of 50 percent from January 11, 2011 for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86.

3.  The criteria for an extraschedular rating for bilateral hearing loss are no met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties under the VCAA to provide notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A.  Duty to Notify

VA issued a VCAA letter in February 2011, prior to the initial unfavorable adjudication in March 2011.  There has been no allegation of any deficiency in the notice.

B.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All identified private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, concerning bilateral hearing loss the Veteran was provided with VA examinations in March 2011, March 2012, July 2014, and October 2015.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.  Further all examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.  

The December 2014 JMR asked the Board to determine "if the VA audiometric examinations adequately addressed the impact of bilateral hearing loss on occupational functioning and daily activities."  See Page 4 of December 2014 JMR.  An August 2016 VA medical opinion was obtained concerning occupational functioning and daily activities from 2010 forward.  The examiner noted lay statements from the Veteran, which addressed how the Veteran's hearing loss disability affects him in his work as a truck driver and in his basic daily interactions, such as verbal communication with others.  Additionally, the examiner addressed criteria for the Federal Motor Carrier Safety Regulations under which the Veteran's hearing is currently evaluated for his continued employment.  The opinion is adequate as the examiner has reviewed the record, considered the Veteran's claims and provided a rationale for the opinion.

Recently the Veteran's representative argued that the hearing test results did not adequately portray the severity of the Veteran's disability, because the tests were conducted in "the sterile quiet of an audiology booth."  The Court has upheld VA's practice of conducting examinations in sound proof booths.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)

Based on the foregoing, the Board finds the VA examination reports and opinions to be adequate for rating the Veteran's disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).  Since VA has obtained all relevant identified records and provided adequate medical examinations where necessary, its duty to assist is satisfied.

II.  Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIA is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIA.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran has been assigned ratings of 0 percent prior to January 11, 2011, and 50 percent thereafter.

On January 11, 2011, the Veteran received VA treatment and received an audiological examination.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
80
90
LEFT
50
45
60
75
90

The average puretone threshold in the right ear was 65 and in the left ear was 67.5.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  There is no mention of whether the Maryland CNC Test was used to determine speech discrimination in this exam.  However, the Board will assume the CNC test was used for purpose of calculating the Veteran's scores.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level II in the right ear and a manifestation of Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level II is combined with the numeric designation of Level II, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Veteran received an audiological examination on March 7, 2011.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
75
80
LEFT
50
45
60
90
95

The average puretone threshold in the right ear was 56.25 and in the left ear was 72.5.  Speech audiometry revealed a speech recognition ability of 84 percent in the right ear and of 96 in the left ear.  

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level II in the right ear and a manifestation of Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level II is combined with the numeric designation of Level II, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Veteran received VA treatment on March 24, 2011.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
75
80
LEFT
35
45
55
80
85

The average puretone threshold in the right ear was 56.25 and in the left ear was 66.25.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  There is no mention of whether the Maryland CNC Test was used to determine speech discrimination in this exam.  However, the Board will assume the CNC test was used for purpose of calculating the Veteran's scores.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level I in the right ear and a manifestation of Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level I is combined with the numeric designation of Level II, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Veteran received an audiological examination in March 2012.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
90
95
LEFT
50
55
65
90
95

The average puretone threshold in the right ear was 71.25 and in the left ear was 76.25.  Speech audiometry revealed a speech recognition ability of 98 percent in the right ear and of 96 in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level II in the right ear and a manifestation of Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level II is combined with the numeric designation of Level II, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Board has considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  The findings in the March 2012 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA.  This examination shows the Veteran has higher than 55db ratings under each threshold in the left ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 76.25 is commensurate with a Level VI hearing acuity.  When the numeric designation of Level II for the right ear is combined with the numeric designation of Level VI for the left ear, the overall level of hearing impairment is commensurate with a 10 percent rating.

The Veteran received an audiological examination in July 2014.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
95
105
LEFT
70
80
80
90
105

The average puretone threshold in the right ear was 85 and in the left ear was 89.  Speech audiometry revealed a speech recognition ability of 76 percent in the right ear and of 74 in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level V in the right ear and a manifestation of Level VII in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level V is combined with the numeric designation of Level VII, the overall level of hearing impairment is commensurate with a 30 percent rating.  38 C.F.R. § 4.85, Table VII.

The Board has considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  The findings in the July 2014 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA.  This examination shows the Veteran has higher than 55db ratings under each threshold in the right ear and left ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 85 is commensurate with a Level VIII hearing acuity in the right ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 89 is commensurate with a Level VIII hearing acuity in the left ear.  When the numeric designation of Level VIII for the right ear is combined with the numeric designation of Level VIII for the left ear, the overall level of hearing impairment is commensurate with a 50 percent rating.

The Veteran received an audiological examination in October 2015.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
100
100
LEFT
65
70
75
90
100

The average puretone threshold in the right ear was 85 and in the left ear was 84.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and of 96 in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level IV in the right ear and a manifestation of Level III in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level IV is combined with the numeric designation of Level III, the overall level of hearing impairment is commensurate with a 10 percent rating.  38 C.F.R. § 4.85, Table VII.

The Board has considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  The findings in the October 2015 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA.  Consideration under that table materially affects the former noncompensable rating.  This examination shows the Veteran has higher than 55db ratings under each threshold in the right ear and left ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 85 is commensurate with a Level VIII hearing acuity in the right ear.  Under 38 C.F.R. § 4.85, Table VIA, a puretone threshold of 84 is commensurate with a Level VIII hearing acuity in the left ear.  When the numeric designation of Level VIII for the right ear is combined with the numeric designation of Level VIII for the left ear, the overall level of hearing impairment is commensurate with a 50 percent rating.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.  Each examiner and audiological examination has met the aforementioned requirements.  There is no evidence to indicate each examiner is neither competent nor credible to conduct the examinations.  The December 2014 JMR directed the Board to "review Appellant's statements regarding the effect of his hearing loss on his employment and daily life, in particular on his employment as a truck driver, and determine if the VA audiometric examinations adequately addressed the impact of Appellant's bilateral hearing loss on occupational functioning and daily activities."  In compliance, an August 2016 medical opinion addressed the functional impact of the Veteran's bilateral hearing loss disability on his occupational duties and daily activity.  The August 2016 medical opinion noted the following:

VA audio examinations from 2011 indicated "further progression of the hearing loss bilaterally with ENT note indicating possible chronic serous otitis."  The use of hearing aids was recommended to the Veteran.

The March 2012 audio examination indicated the Veteran had "moderate sloping to profound (primarily) sensorineural hearing loss."  During this exam the Veteran noted "with my VA hearing aids I do pretty well if it is quiet and if there is noise I don't get everything that is said."  

In a June 2014 statement in support of claim the Veteran complained that his hearing loss caused him "anger and aggravation" and that "he does not like to interact/ask for repetition."  The Veteran further noted problems using his hearing aids in combination with his cell phone.  The Veteran uses a headset at work and that headset is not compatible with his hearing aids.  The Veteran reports that when the he removes his hearing aids to use the headset, he cannot hear.

In the October 2015 audio examination, the examiner opined the Veteran's hearing loss did not affect his ability to work.  The examiner noted the Veteran's claim that he had difficulty understanding speech in most situations without the use of hearing aids. 

A VA medical opinion in July 2016 noted "the Veteran has difficulty understanding speech in most situations without hearing aids."  The examiner stated "Even without hearing aids the Veteran is able to understand speech with 88 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear."  The examiner added that in his opinion, the Veteran was able to be employed with the use of hearing aids.

Finally, the August 2016 opinion discussed the criteria used by the Veteran's employer to rate the Veteran's hearing loss.  The examiner stated "an amplified headset or wireless Bluetooth device to link Veteran's hearing aids with his cell phone would more than likely be necessary to allow for hands-free communication while driving if that were required."  Furthermore, "without hearing aids, Veteran would not meet this criteria and driving with current hearing loss would not be advisable due to likely inability to adequate hear environmental noises for safety purposes."

Therefore, given the prior VA examinations and the August 2016 medical opinion, the audiological examinations are found to be adequate.  The examiners are found to be competent and credible.  Additionally, each examination, including the August 2016 medical opinion, will be afforded great probative weight. 

The preponderance of the evidence is against the claim for a higher than 0 percent rating prior to January 11, 2011.  There is no evidence of a compensable hearing loss prior to January 11, 2011.  The March 2012 audiological examination is the first examination to indicate entitlement to a compensable rating.  The preponderance of the evidence is against the claim for an increased rating higher than 50 percent for a bilateral hearing loss disability from January 11, 2011 forward.  The evidence of record does not show at any period after January 11, 2011 that the Veteran's hearing loss warranted a rating in excess of 50 percent.  The impairment associated with this disability is contemplated by the rating criteria, which considers the average impairment resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In March 2012 the Veteran reported that he does pretty well with the use of hearing aids if it is quiet.  However, he maintained that if there was noise he does not "get everything that is said."  In July 2014 the Veteran noted problems using his hearing aids in conjunction with his cell phone.  The Veteran has stated he does not hear his cell phone ring.  The Veteran is required to use a headset for employment.  He reports that this headset is not compatible with his hearing aids.  The Veteran says that when he removes his hearing aids to use the headset, he cannot hear.  

Later in October 2015, the Veteran noted that he had difficulty understanding speech in most situations without the use of hearing aids.  The Veteran is competent to report his hearing difficulties.   The Board finds his assertions credible and assigns his statements great probative value.  However, absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 4.85 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's reports regarding the severity of his bilateral hearing loss, to include the functional effects of this disability on his daily life, but the schedular criteria for rating hearing loss contemplate these functional effects.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Board recognizes the Veteran's reports regarding the severity of his bilateral hearing loss, to include the functional effects of this disability on his daily life, but the schedular criteria for rating hearing loss contemplate these functional effects.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

In sum, the audiometric testing provides no evidence in support of a compensable rating for bilateral hearing loss prior to January 11, 2011; or in excess of 50 percent beginning that date.  Reasonable doubt does not arise and entitlement to increased schedular ratings is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Lendenmann.

III.  Extraschedular Ratings

Following the JMR, the Board remanded the Veteran's claim, so that it could be referred to VA's Director of Compensation for adjudication of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) (2016).

In March 2017 the Director of Compensation (Director) issued an opinion denying an extraschedular rating.  The Director noted "occupational activity was shown to be difficult but not impossible as a result of hearing loss."  The Director further stated "no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical."

The Board has jurisdiction to review the Director's decision.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  There is little legal, regulatory, or judicial guidance as to the standard for determining entitlement to an extraschedular rating once it has been reviewed by the Director.  In Kuppamala, the Court held that there is a justiciably manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id.  Put another way the question in this case is whether the schedular rating is commensurate with the average earning capacity impairment due exclusively to the service connected hearing loss disability.

The Veteran has not asserted and the evidence of record does not suggest the Veteran's average earning capacity has been impaired by his hearing loss.  There is no evidence of record the Veteran has missed any days from work, has had any hospitalizations or that his employment duration has been shortened due to his hearing loss disability. 

After the JMR and the Board's referral, the Court issued its decision in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In that decision the Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech; although functional effects not related to difficulty hearing are not contemplated.  Doucette v. Shulkin, 28 Vet. App. at 371.

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis.


ORDER

Entitlement to an increased (compensable) rating for a bilateral hearing loss prior to January 11, 2011; and a rating higher than 50 percent since January 11, 2011, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


